*Per Curiam.

The 8th rule of January term, 1789, is applicable only to the cáse where an attorney is employed, by the defendant, but neither lives in town, ñor has an agent there. The rule must be denied.(b)
Rule refused. .

 “ According to the former practice of this court, where a party, who s was not himself an attorney, appeared and. prosecuted or defended in person, it was not incumbent oñ hid adversary to serve any of the papers or notices in the cause upon him, other than such as were intended to- lay the foundation of an attachment for a contempt; it being required, that they should be affixed in the office of one of the clerks of the court. . Such a service, in point of fact, and indeed in point of intention, gave no notice whatever, in most cases, to the party for whom it was designed, and in1 general the first intimation he had. of any proceedings on the part of his adversary, was *465an execution upon a judgment against him. This course of practice having been deemed by the court to be contrary to the spirit of the common law and statutory rule, allowing a party, if he see fit, to prosecute or defend in person, they have provided by rule, that where a party other than an attorney of the court prosecutes or defends in person, the service of papers may be on such party personally, (and for every purpose except a contempt, leaving them at his dwelling house, is regarded as personal service, 3 Johns. R. 439; 2 Price, 4,) or by putting the same into the post office, directed to him at his place of residence; and no service of notices or papers in the ordinary proceedings in a cause, shall Be necessary to be made on a defendant who has not appeared therein, except where the defendant is returned imprisoned for want of bail, in which case a copy of the declaration and notice of rule to plead shall be delivered to him, or to the sheriff or jailer in whose custody he shall be, and where an exception is entered to bail, and no notice of retainer of an attorney to defend is given, notice of such exception shall be delivered to the sheriff, or one of his deputies.” Gra. Prac. 2d edit. 709, 710. See also, Rules and Orders of the Supreme Court, Reg. 11 and references. 19 Wend. 121. 18 id. 528. 12 id. 235. 1 id. 101. 20 id. 675.